NO. 07-11-0510-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                     APRIL 19, 2012


               In the Matter of the Marriage of LACIE GAIL McGUIRE and
                    TERRANCE LYNN McGUIRE and In the Interest of
                               C.G.M. and F.M.M., Children
                          _____________________________

            FROM THE 251st DISTRICT COURT OF RANDALL COUNTY;

               NO. 62,924-C; HONORABLE ANA ESTEVEZ, PRESIDING


                                 Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Terrance L. McGuire filed a notice of appeal on December 29, 2011. We dismiss

the appeal. The reporter’s records were filed on January 3 and 9, 2012, and the clerk=s

record was filed on February 15, 2012. Appellant’s brief was due on March 16, 2012.

No brief was filed by that date, so the Court notified appellant on March 26, 2012, that

the due date for the brief had lapsed, that the brief had not been filed, and that if it was

not received by April 5, 2012, the appeal would be dismissed for want of prosecution.

To date, no brief or motion to extend the deadline has been filed. Nor has the court

received any explanation for the omission.
       Accordingly, we dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1); 42.3(b).


                                            Per Curiam




                                        2